DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 08/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Substantially all the recitation on pages 2-14 are new matter which were not disclosed in the original disclosure as filed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:  The amended claims do not show marking to show the changes as required by MPEP 714.  

    PNG
    media_image1.png
    609
    916
    media_image1.png
    Greyscale

Drawings
The drawings are objected to because the drawing contained new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11 and 21-22 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
Claim 1 recited:
A superconducting brushless commutatorless DC electrical motor, comprising:
a machine housing;
a first stationary member having:
at least one field coil;
a field pole magnetic path mounted on the machine housing; and
a magnetic field;
a first rotating member having: an armature magnetic path at least one armature coil having a plurality of coil sides;
a second stationary member having: a plurality of field system yoke magnetic flux conducting paths linking to the first stationary member;
a second rotating member having: a plurality of armature yoke magnetic flux conducting paths linking to the first rotating member;
a shaft disposed along an axis around which the first rotating member rotates;
a power transfer device configured to transfer power to the first rotating member via a plurality of modes characterized by brushless power transfer including rotary power transfer device, liquid metal rotating contract, rotating transformers, brushes and slip rings;
a cooling assembly configured to cool the field coil and the armature coil simultaneously in a sealed cryostat at superconducting temperatures; 
wherein, the first stationary member magnetically couples to the first rotating member and the second stationary member magnetically couples to the second rotating member and at least one coil of the first stationary member magnetically couples at least one armature coil of the first rotating member;
wherein, commutatorless operation is produced by the first stationary member producing a magnetic field in a pattern linking the plurality of coil sides of the first rotating member where at least one coil side produces main driving torque in a direction and a remainder of coil sides produce torque in a direction that cancels torques produced by the remainder of the coil sides which is a direction opposite the main driving torque preventing the remainder of the coil sides to produce torque in the direction opposite the main driving torque and producing continuous rotation;
wherein, a direct current power is applied to the field coil and the armature coil; wherein, the magnetic field is produced by a permanent magnet

	In ¶ 27, the instant application specification disclosed how the motor operate:

[0028] Installed on the shaft 106 is a rotor power unit (RPU) 116. The RPU 116 has a rotating member and a stationary member. The stationary member is mounted on the housing 110 and the rotating member is mounted on the shaft 106. DC or AC power may be applied to the stationary member of the RPU 116 and electrical power may be transferred to the rotating member electromagnetically. The output of the rotating member may be connected to the rotor coils 115. The rotor coils 115 may be connected in series or parallel to the output of the RPU 116 to obtain a desired result.

[0034] For the motor operation to take place, the rotor coils 115 may have to connect to the stator coil 114 and the stator coil 114 powered from PSS and rotor coils 115 powered from RPU 116.

	As best understood from the claims and specification:
the first stationary member and first rotating member are the stator and rotor of the motor,
the second stationary member and second rotating member are components of a rotor power unit (RPU), DC power applied to the secondary stationary member and electrical transferred to second rotating member electromagnetically.
the output of the rotor power unit connected to the armature coils of the motor rotor.
the rotor motor coil has three coil side: L, R and B wherein torques formed by sides L and R cancelled each other in which torque on side B remained as the main torque for rotating shaft 3.

With regard to point (b), in order for the power to be transfer from the stationary member to the rotating member, mechanical energy would be necessary in order to transfer power from the secondary stationary member to the secondary rotating member. See extrinsic evidence from Fatula et al. (US 6278210 B1) for power transfer of stator 30 to rotor 16 required motor 32 to drive rotation of rotating assembly 16
However, as shown in Figures 6-8, rotor power unit 116 being install on the shaft 106 which is the main shaft of the motor assembly (stator 104, rotor 105).

In Summary, Applicant appeared to disclose that the motor operated in the following manner:
Direct current is applied to the field coil of stator via PSS (power supply system) (see claim 1, ¶ 34).
Direct current is applied to the armature coil of rotor via RPU (see claim 1 and ¶ 34) =>
Torque are generated in coil side B by connecting stator coil and rotor coil (see ¶ 34).

However, the invention is not operative because the rotor would not generate any magnetic field to magnetically coupled to the stator. The rotor coils would not have an input DC current therefore the motor would not operate. The RPU lacks mechanical input that is necessary for power transfer from stator of RPU (secondary stationary member) to the rotor of RPU (secondary rotor member) in order to provide an input DC current to the rotor armature coil.

	Claims 3, 5-11 and 21-22 are rejected for their dependency on claim 1.

Claims 1, 3, 5-11 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recited: “…at least one coil side produces main driving torque in a direction and a remainder of coil sides produce torque in a direction that cancels torques produced by the remainder of the coil sides which is a direction opposite the main driving torque preventing the remainder of the coil sides to produce torque in the direction opposite the main driving torque and producing continuous rotation”
Examiner note MPEP 2164.01(a) Undue Experimentation Factors, (F) The amount of direction provided by the inventor. As previously discussed, the disclosure does not provide any detail how one coil can produce torque from three different side, two side cancelled each other and the remaining can provide continuous rotation. Therefore, one of ordinary skill in the art would not know how to make and/or use the invention as claimed.

	Claims 3, 5-11 and 21-22 are rejected for their dependency on claim 1.

Claims 1, 3, 5-11 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recited:
“…a power transfer device configured to transfer power to the first rotating member via a plurality of modes characterized by brushless power transfer including rotary power transfer device, liquid metal rotating contract, rotating transformers, brushes and slip rings”

However, as best understood from the specification Figures 9-17, the liquid metal rotating contact (LMRC) and rotating transformers are alternate embodiments which are not being used together in a single embodiment. Similarly, the specification ¶ 114 also disclosed slipping ring can be used instead of liquid metal contact (LMRC).
Reproduced ¶ 114, 115:
“[00114] FIG. 9 shows the connection scheme for separately excited motor using Liquid metal rotating contacts (LMRC). The same scheme can be applied to sliprings when used. Separate source of DC power is used for rotor (armature) and stator (field) connection. As shown the power supply subsystem provides DC power with variable voltage to the armature by LMRC and the field is separately supplied with independent variable DC voltage directly from the power supply subsystem. When LMRC is used the rectification and filtering for the armature PWM circuit is done on the PSS and only distortion free DC is applied to the armature. The rectification and filtering for the field circuit is also performed on the PSS. The DC motor speed is controlled by independently controlling the voltage applied to the armature and to the field winding of the motor. 

[00115] FIG. 10 shows the connection scheme for separately excited motor using rotatable switch mode transformer (RSMT). The same scheme can be applied to sliprings when used. Separate source of DC power is used for rotor (armature) and stator (field) connection. When RSMT is used for supplying the power to the armature, switched DC is provided to the primary of the RSMT and the secondary located on the rotating shaft is provided with the rectification and filtering circuit to supply distortion free DC to the armature. As shown the power supply subsystem provides DC power with variable voltage to the armature by rotatable switch mode transformer (RSMT). And the field is separately supplied with independent variable DC voltage directly supplied by the power supply subsystem. The DC motor speed is controlled by independently controlling the voltage applied to the armature and to the field winding of the motor. 

	In other words, the claim appeared to recite a plurality of power transfer device in one single embodiment which was not supported by the original disclosure. It is noted that the original disclosure appeared to disclose alternate embodiment for each of the power transfer device.
	Claims 3, 5-11 and 21-22 are also rejected for their dependency on claim 1.

Claims 1, 3, 5-11 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
RE claim 1, as amended, the claim recited:
“
	….

    PNG
    media_image2.png
    755
    766
    media_image2.png
    Greyscale


	….

    PNG
    media_image3.png
    635
    755
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    526
    777
    media_image4.png
    Greyscale

….”
	Such limitation as noted above is new matter which was not disclosed in the original disclosure as filed.

	In claim 5, the following limitation is new matter:
“

    PNG
    media_image5.png
    112
    676
    media_image5.png
    Greyscale
”

	In claim 6, the following limitation is new matter:
“

    PNG
    media_image6.png
    79
    725
    media_image6.png
    Greyscale

“
	In claim 21, the following limitation (highlighted) is new matter:

    PNG
    media_image7.png
    742
    760
    media_image7.png
    Greyscale


	In claim 22, the following (highlighted) limitation is new matter:


    PNG
    media_image8.png
    79
    711
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    393
    762
    media_image9.png
    Greyscale

	Claims 3, 5-11 and 21-22 are also rejected for their dependency on claim 1.

When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the appellant. The burden shifts to appellant to demonstrate either that his invention, as claimed, is operable or does not violate basic scientific principles, or that those basic scientific principles are incorrect. As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F.Supp 16, at18, 5 U.S.P.Q. 2d 1880(1988).

Applicants are required to furnish a working model of their invention in order to demonstrate its operability. See MPEP § 608.03; 37 CFR 1.91.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically, Applicant does not provide any remark to response to the 35 USC 101 and 35 USC 112 as noted by Examiner above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS TRUONG/Primary Examiner, Art Unit 2834